NO.
07-09-0281-CR
NO.
07-09-0282-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                           NOVEMBER
2, 2010
 
                                            ______________________________
 
 
                                                             JOHN VANEXCEL,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
                                                                                                            Appellee
                                              _____________________________
 
                       FROM THE 181ST DISTRICT
COURT OF POTTER COUNTY;
 
                     NOS. 46,760-B, 46,761-B;
HON. JOHN B. BOARD, PRESIDING
                                            ______________________________
 
Memorandum Opinion
______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
            Appellant, John Vanexcel,
appeals his convictions for possession of marijuana (46,760-B) and possession
with intent to deliver cocaine (46,761-B). Through five issues, appellant
contends the trial court abused its discretion in denying his motion to suppress.   We affirm.
 
            In general, when a court overrules a
pretrial motion to suppress evidence, the defendant need not object to the same
evidence in order to preserve the error on appeal.  Brown
v. State, 183 S.W.3d 728, 741 (Tex. App.–Houston [1st Dist.] 2005, pet. ref'd) (citing Moraguez v. State,
701 S.W.2d 902, 904 (Tex.Crim.App. 1986)).  However, when a defendant affirmatively
states that he has "no objection" to the admission of the complained
of evidence, the defendant waives any error in the
admission of the evidence.  Brown, 183 S.W.3d at 741; see also Harris v. State, 656 S.W.2d
481, 484 (Tex.Crim.App. 1983) (holding that
appellant's complaint that the trial court erred in overruling his motion to
suppress evidence obtained as a result of illegal seizures was rendered moot
when State offered complained of evidence and defense counsel affirmatively
stated "no objection").  Here,
the record reflects that appellant obtained an adverse ruling on his pretrial
motion to suppress.  However, when the
State offered the offending evidence during the bench trial, appellant's trial
counsel waived any error in the admission of the evidence by affirmatively
stating no objection.  See Brown, 183 S.W.3d
at 741.  Therefore, we overrule
all of appellant’s issues as an attack on the motion to suppress ruling.
            Accordingly, we affirm the judgments
of the trial court.
 
                                                                                                Per Curiam
 
Do not publish.